Case 4:15-cv-02277-JST Document 374-8 Filed 03/13/19 Page 1 of 2




                         EXHIBIT G

     EXPENSES OF CLASS COUNSEL BY CATEGORY
                                  Case 4:15-cv-02277-JST Document 374-8 Filed 03/13/19 Page 2 of 2
                                                        CHART OF EXPENSES

Category                                    K&T              SFMS              DPLO             OSC        TOTALS
Computerized Legal Research             $        26.00   $        493.88              n/a   $       283.40 $       803.28
Court Reporting Fees (Hearings)         $       390.05               n/a              n/a   $        54.90 $       444.95
Electronic Database Expenses            $       629.37               n/a              n/a              n/a $       629.37
Postage/Overnight Deliveries            $       152.99   $         48.40   $        51.72              n/a $       253.11
Travel and Related Expenses             $     6,100.02   $      3,096.15   $     2,257.47   $        62.17 $    11,515.81
External Copying                        $     2,367.05               n/a   $       281.90              n/a $     2,648.95
Internal Copying                                   n/a   $      1,480.25              n/a              n/a $     1,480.25
Class Administration                               n/a               n/a                                   $          -
Experts/Investigators                   $    10,000.00   $    169,410.50   $    31,915.05   $    14,924.54 $   226,250.09
Mediation                                          n/a               n/a   $     6,750.00              n/a $     6,750.00


TOTAL                                   $    19,665.48   $    174,529.18   $    41,256.14   $   15,325.01   $   250,775.81
